Citation Nr: 1617764	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  02-05 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD and major depression.  

2.  Entitlement to service connection for a recurrent skin disorder to include dermatitis and psychogenic pruritus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1978 to June 1999.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Newark, New Jersey, Regional Office which, in pertinent part, denied service connection for a low back disorder, a bilateral shoulder disorder, a bilateral wrist disorder, a bilateral hip disorder, an adjustment disorder with mixed anxiety and depressed mood, and seborrheic dermatitis.  In February 2003, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In October 2003, the Board granted service connection for lumbar strain and remanded the issues of service connection for a bilateral shoulder disorder, a bilateral wrist disorder, a chronic bilateral hip disorder, an acquired psychiatric disorder to include an adjustment disorder with mixed anxiety and depressed mood, and a skin disorder to include dermatitis to the Agency of Original Jurisdiction (AOJ) for additional action.  

In July 2005, the Board denied service connection for a bilateral shoulder disorder, a bilateral wrist disorder, and a bilateral hip disorder and remanded the issues of service connection for an acquired psychiatric disorder and a skin disorder to the AOJ for additional action.  In October 2009, the Board again remanded the Veteran's appeal to the AOJ for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  
The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issue of service connection for a recurrent skin disorder is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran participated in combat during Operation Just Cause in Panama.  

2.  PTSD and major depressive disorder originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD and major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for PTSD and major depressive disorder.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that service connection for an acquired psychiatric disorder is warranted as he incurred the claimed disorder as the result of his in-service experiences including participating in combat during the invasion of Panama and experiencing racial prejudice directed towards his family.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  

The Veteran's service personnel records indicate that he served in an "imminent danger pay area (Panama)" and participated in Operation Just Cause from December 1989 to January 1990.  The report of a June 2008 examination conducted for VA conveys that the Veteran had participated in combat operations during Operation Just Cause.  The Veteran indicated that he had come under hostile sniper fire and had seen dead and wounded Panamanians.  In light of such evidence, the Board concedes that the Veteran participated in combat while in Panama.  See VAOPGCPREC 12-99 (October 18, 1999) (explaining a Veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264 (2004).  

A September 2000 VA treatment record states that the Veteran was diagnosed with PTSD.  

A June 2004 evaluation from the Ventnor, New Jersey, Veterans Center conveys that the Veteran "meets criteria for Post Traumatic Stress (PTSD), chronic, severe with delayed onset with associated depression."  

At an August 2006 psychiatric evaluation conducted for VA and the June 2008 psychiatric examination conducted for VA, the Veteran complained of recurrent flashbacks about his experiences during Operation Just Cause and having "lost the enjoyment for life."  The Veteran was diagnosed with PTSD and major depressive disorder.  In a May 2009 addendum to the June 2008 psychiatric examination report, the examiner clarified that "my conclusion on [the Veteran's psychiatric disability] is most likely caused by or as a result of military life and the multiple negative experiences that had with his Command."  

The Veteran participated in combat in Panama during Operation Just Cause.  He has been repeatedly diagnosed with PTSD and major depressive disorder on examinations conducted for VA.  The Board finds the evidence is therefore in at least equipoise as to whether the Veteran's PTSD and major depressive disorder originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD and major depressive disorder is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD and major depressive disorder is granted.  


REMAND

The report of a February 2011 VA skin examination states that the Veteran was diagnosed with "psychogenic pruritus?, no sking (sic) disease observed on claimed areas, normal exam."  It is unclear whether the examiner actually diagnosed the Veteran with psychogenic pruritus.  
VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the apparent diagnosis of psychogenic pruritus and given the Board's award above of service connection for PTSD and major depressive disorder, the Board finds that further VA skin evaluation is necessary in order to resolve the issues raised by the instant appeal.  

Clinical documentation dated after May 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his recurrent skin disability after May 2012 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2012.  

3.  Schedule the Veteran for a VA skin examination in order to assist in determining the nature and etiology of his recurrent skin disability.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified skin disorder had its onset during active service; is related to the Veteran's documented in-service skin complaints; otherwise originated during active service; and/or is related to or increased in severity beyond its natural progression due to the Veteran's service-connected PTSD and major depressive disorder.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Readjudicate the issue of service connection for a recurrent skin disorder to include dermatitis and psychogenic pruritus.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


